92 F.3d 126
Marjorie ZICHERMAN, individually and as executrix under theestate of Muriel A.M.S. Kole;  Muriel Mahalek,mother and next of kin of Muriel A.M.S.Kole,Plaintiff-Appellees/Cross-Appellants,Michael Kole, Plaintiff,v.KOREAN AIR LINES CO., LTD., Defendant-Appellant/Cross-Appellee.
Nos. 93-7490, 93-7546.
United States Court of Appeals,Second Circuit.
Aug. 14, 1996.

Before: LUMBARD, VAN GRAAFEILAND and WINTER, Circuit Judges.


1
Prior report:  116 S.Ct. 629.

ORDER

2
ORDERED that this matter be remanded to the District Court to determine whether decedent's sister was dependent upon decedent and entitled to loss of support and inheritance damages.